United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 28, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-41338
                         Summary Calendar


DAVID WHITE,

                                    Plaintiff-Appellant,

versus

LESLIE E. DUPUY, Mental Health Services Director-University of
Texas Medical Branch, in her individual and official capacities;
DEE KIFOWIT, Director-Texas Council on Offenders with Mental
Impairments, in her individual and official capacities; ROMEO
YAP, Psychiatrist-Eastham Unit, in his individual and official
capacities; LIMSIACO MARCIANO, Psychiatrist-Eastham Unit, in his
individual and official capacities; GARY JOHNSON, Director-Texas
Department of Criminal Justice-Institutional Division, in his
individual and official capacities; JANIE M. COCKRELL, Director-
Texas Department of Criminal Justice-Institutional Division, in
her individual and official capacities; ROCHELLE MCKINNEY, Chief
of Professional Standards for University of Texas Medical Branch
and Texas Department of Criminal Justice-Institutional Division,
in her individual and official capacities; PRISCILLA DALY,
Regional Director-Eastham Unit, in her individual and official
capacities, DAVID SWEETIN, Assistant Warden-Eastham Unit, in his
individual and official capacities,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:02-CV-115
                       --------------------

Before GARWOOD, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41338
                                 -2-
     David White appeals the dismissal of his 42 U.S.C. § 1983

claims as frivolous.    He argues that defendants Charles Hester

and Tracy McClin violated his due process rights during his

disciplinary proceeding; that the magistrate judge abused her

discretion in denying appointment of counsel; and that his

factual allegations support a claim of deliberate indifference to

his paranoid schizophrenia.

     White has not shown that the result of his disciplinary

proceeding has been overturned or declared invalid, and he

therefore cannot use 42 U.S.C. § 1983 as a vehicle to challenge

alleged due process violations arising from those proceedings.

See Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998) (en

banc).    Consequently, he has demonstrated no error in the

dismissal of defendants Hester and McClin.

     The magistrate judge did not abuse her discretion in denying

White appointment of counsel.    See Castro Romero v. Becken, 256

F.3d 349, 353-54 (5th Cir. 2001).    White gave lucid and coherent

testimony at the Spears2 hearing and was able to articulate his

claims.

     Finally, White has not alleged facts that support a claim of

deliberate indifference to his medical condition.    The gravamen

of White’s complaint is that he received inappropriate

psychiatric medications and that his medical condition would be

better treated in the Skyview Unit.    Such a claim amounts to a



     2
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                             No. 02-41338
                                  -3-
disagreement over the type of psychiatric treatment afforded him

and, thus, is legally insufficient to establish a constitutional

deprivation.     See Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir.

1997).

     White’s appeal is without arguable merit and is dismissed.

See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20 (5th

Cir. 1983).    White is informed that the dismissal of this appeal

as frivolous counts as a strike for purposes of 28 U.S.C.

§ 1915(g), in addition to the strike for the district court’s

dismissal.     See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).   We caution White that once he accumulates three strikes,

he may not proceed in forma pauperis in any civil action or

appeal filed while he is incarcerated or detained in any facility

unless he is under imminent danger of serious physical injury.

See 28 U.S.C. § 1915(g).    White should review any pending appeals

and withdraw any that are frivolous.

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.